RESOLUCIÓN
Apareciendo de la petición en este caso que los quere-*296liados no han pagado su cuota anual como miembros del Colegio de Abogados en violación de las disposiciones de la Ley Núm. 43, de 14 de mayo de 1932 (4 L.P.R.A. see. 771 et seq.), se le concede a los querellados un término de 20 días, contados a partir de la notificación de esta resolución, para que muestren causa por la cual no deban ser suspendidos del ejercicio de la profesión de abogado en el Estado Libre Asociado de Puerto Rico.
Notifíquese a cada uno de los querellados y publíquese para conocimiento de la profesión.
Lo acordó el Tribunal y certifica la Secretaria. El Juez Asociado Señor Martín no intervino.
(Fdo.) Lady Alfonso de Cumpiano

Secretaria